Title: John Adams to Abigail Adams, 30 October 1799
From: Adams, John
To: Adams, Abigail


				
					My dearest Friend
					Trenton October 30th. 1799
				
				I have yours of 26 by Brisler and that of the 28th. this Morning. Thomas is in Phyladelphia and Brisler with his Family are going off this morning in the Stage. He will write me this Evening or tomorrow.— I expect to hear from you when and where you intend to Set out, and where you intend to be.— The offices of Treasury & State are gone to Phyladelphia. War, Navy & Law remain here, for particular private reasons.
				I hope Soon to hear that our Envoys have Sailed from Rhode Island, that there may be no longer room for impertinent Paragraphs fabricated by busy bodies who are forever meddling with Things they understand not.— I expect they will Sail by the 1st of November.
				I am ever
				
					J. A
				
			